Citation Nr: 1501068	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-22 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for a right eye vision disability, to include diabetic retinopathy, claimed as eyesight problems.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to the Veteran's service-connected diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to the Veteran's service-connected diabetes mellitus, alternatively diagnosed as carpal tunnel syndrome.  

5.  Entitlement to service connection for asbestosis, claimed as a respiratory disability.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for blindness of the left eye. 

8.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from August 1970 to February 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a hearing before the Board in February 2014.  A transcript of that appeal has been associated with the claims file.  

The issues of entitlement to service connection for an acquired psychiatric disability, hearing loss, a respiratory disability, and a disability of the right and left eye are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of hepatitis at any time during the period on appeal.  

2.  The Veteran does not have a diagnosis of peripheral neuropathy of the lower extremities at any time during the period on appeal.  

3.  The Veteran does not have a diagnosis of peripheral neuropathy of the upper extremities at any time during the period on appeal.  

4.  The Veteran's carpal tunnel syndrome did not manifest during service and is not causally or etiologically related to service or to the Veteran's diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for peripheral neuropathy of the upper extremities, alternatively diagnosed as carpal tunnel syndrome, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated October 2008, VA's notice requirements were met with respect to the issues addressed in this decision.  The VCAA letter was received prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private  treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in August 2009, September 2009, November 2009, and August 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  Therefore, the examination reports are adequate to decide the claims.  Thus, further examination is not necessary regarding the issues on appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection - Hepatitis

The Veteran asserts that he has hepatitis that is causally or etiologically related to service.  The Veteran reported a positive hepatitis C test in 1972 when he attempted to donate blood.  Current VA treatment records, however, note that the Veteran was tested for hepatitis C and he was negative for antibodies.  This indicates that the Veteran does not have a current diagnosis of hepatitis.  

Without evidence of a current disability related to service, service connection may not be granted.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board acknowledges the Veteran's belief that he has hepatitis.  The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide evidence regarding medical matters, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a diagnosis of hepatitis, the Board finds that the diagnosis and determination of etiology of hepatitis is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

Based on the evidence of record, the weight of the evidence demonstrates that the Veteran does not currently have a diagnosis of hepatitis.  As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection - Peripheral Neuropathy

The Board will address both the upper and lower extremities together as they stem from the same factual background.  The Veteran asserts that he has peripheral neuropathy that is causally or etiologically related to service.  

In October 2008, the Veteran's peripheral vascular examination and neurological examinations were normal.  The Veteran was afforded a VA examination related to his diabetes in August 2009.  The examiner noted no neuropathy.  In August 2010, the Veteran's EMGs were normal for the upper and lower extremities.  The examiner specifically noted no neuropathy.  In August 2010, the Veteran was also afforded a VA examination.  The examiner again specifically found no neuropathy present.  

Without evidence of a current disability related to service, service connection may not be granted.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board acknowledges the Veteran's belief that he has peripheral neuropathy of the upper and lower extremities.  Again, the Board notes that the Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide evidence regarding medical matters, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a diagnosis of peripheral neuropathy, the Board finds that the diagnosis and determination of etiology of peripheral neuropathy is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Board acknowledges that a May 2009 study showed electrodiagnostic evidence of early sensorimotor axonal polyneuropathy.  The August 2010 examiner however found that the Veteran's symptoms were indicative of carpal tunnel syndrome.  The Board notes that the Veteran's service treatment records are silent regarding any complaint, treatment, or diagnosis of carpal tunnel syndrome.  The Veteran acknowledges that the symptoms began many years post-service.  
The VA examiner in August 2010 noted that the Veteran's symptoms pre-dated his diagnosis of diabetes by 10 to 15 years.  Additionally, he stated that carpal tunnel syndrome is a nerve entrapment syndrome commonly seen in occupations requiring repetitive motion tasks of the arms and hands.  The examiner noted that the Veteran was a mechanic.  He found that it is less likely as not that the Veteran's carpal tunnel syndrome is related to his diabetes, rather it is directly related to the Veteran's previous occupation.   

Based on the evidence of record, the weight of the evidence demonstrates that the Veteran does not currently have a diagnosis of peripheral neuropathy in the upper or lower extremities.  His diagnosis of carpal tunnel syndrome is not causally or etiologically related to service or to his diabetes mellitus.  As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hepatitis C is denied. 

Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to the Veteran's service-connected diabetes mellitus, is denied.  

Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to the Veteran's service-connected diabetes mellitus, alternatively diagnosed as carpal tunnel syndrome, is denied.  


REMAND

The Board finds that further development is necessary before a decision can be made regarding the psychiatric disability.  The Veteran claimed service connection for PTSD.  The Veteran was afforded a VA examination in September 2009.  At that time, the VA examiner did not provide a psychiatric diagnosis.  In his rationale, the examiner only addressed PTSD.  He specifically stated that a formal diagnosis of PTSD is not supported.  He did not provide an opinion regarding any other acquired psychiatric disability.  

The Veteran has separately been diagnosed with anxiety disorder, not otherwise specified.  The Board notes that a claimant does not file a claim to receive benefits only for a particular diagnosis, but rather for the symptoms he experiences, no matter what final diagnosis is applied.  Clemons v. Shinseki, 23 Vet.App. 1 (2009) (indicating that a claimant does not file a claim to receive benefits only for a particular diagnosis, but rather for the affliction the disorder, however diagnosed, causes).  Therefore, the Board finds that a psychiatric examination and nexus opinion must address any possible acquired psychiatric disability.  A new VA examination is necessary to address whether the Veteran's anxiety disorder is causally or etiologically related to service. 

Similarly, the Veteran made a general claim for eyesight problems of the right eye.  He also claimed blindness of the left eye.  The Veteran has been diagnosed with compound hyperopic astigmatism with presbyopia and early cataracts.  The Veteran has asserted that his eye disabilities are causally related to service and that his vision worsened during service.  He also asserts that his service-connected disabilities may have aggravated his right eye disability.  The Board notes that the VA examination addressed only whether the Veteran had diabetic retinopathy and did not address the Veteran's other eye complaints.  Again, a claimant does not file a claim to receive benefits only for a particular diagnosis, but rather for the symptoms he experiences, no matter what final diagnosis is applied.  Clemons v. Shinseki, 23 Vet.App. 1 (2009).  Therefore, a VA examination is necessary regarding eye disability claims.  

The Veteran has claimed a respiratory disability that he believes is causally related to asbestos exposure during service.  During the hearing before the Board, the Veteran asserted that he went to a private doctor who x-rayed his lungs and informed him that he had spots on them.  That record is absent from the file.  Additionally, the RO should compile a finding regarding the Veteran's exposure to asbestos during service based on his MOS and location.  The Veteran should then be afforded a VA examination to determine if he has a current respiratory disability and whether any such disability is causally or etiologically related to service.    

Regarding the Veteran's claimed hearing loss, the Board notes that a pre-existing disability may be service-connected when it is shown that the disability was aggravated beyond the natural progression of the disease during service or due to service.  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The VA examiner in August 2009 provided a nexus opinion regarding causality only, without addressing aggravation.  As such, the Board finds that a new medical opinion is necessary prior to a decision on the merits.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his psychiatric, hearing loss, and right eye symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  VA should provide findings regarding what level of exposure to asbestos the Veteran experienced based on his service record, to include his MOS and his duty locations.  

4.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding any psychiatric disability.  The examiner should review the claims file and address the following:

For each psychiatric disability identified, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's disability is causally or etiologically related to the Veteran's service.  The examiner should specifically address the Veteran's diagnosed anxiety disorder, not otherwise specified.  

A rationale should be given for any opinion provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

5.  Schedule the Veteran for a VA eye examination to determine the presence and etiology of any eye disability affecting his vision.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should then address the following:

a.)  Is it at least as likely as not that any visual disability is causally or etiologically related to service?  

b.)  Is it at least as likely as not that any pre-existing visual disability was aggravated (permanently worsened beyond its natural progression) by the Veteran's service?

c.)  Is it at least as likely as not that any visual disability was aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected disabilities, to include diabetes mellitus?

A rationale should be given for any opinion provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

6.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding any respiratory disability.  The examiner should review the claims file and address the following:

For each respiratory disability identified, the examiner should offer an opinion as to whether it is at least as likely as not that the disability manifested during service or is causally or etiologically related to the Veteran's service, specifically any findings of asbestos exposure.    

A rationale should be given for any opinion provided. If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

7.  Schedule the Veteran for a VA audiological examination to determine the etiology of any hearing loss.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should then address the following:

a.)  Is it at least as likely as not that any pre-existing hearing loss was aggravated (permanently worsened beyond its natural progression) by the Veteran's service?

c.)  Is it at least as likely as not that any right ear hearing loss is causally or etiologically related to service?  To assist the VA, the examiner should note whether the hearing loss is consistent with hearing loss due to noise exposure.  

A rationale should be given for any opinion provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

8.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

9.  Following completion of the above-requested development, to the extent possible, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


